Title: Dennis DeBerdt to John Adams, 6 February 1784
From: DeBerdt, Dennis
To: Adams, John


        
          Sir
          London Feby: 6th: 1784
        
        I have now the Honor to forward you a letter from my friend Mr: Edward Browne of Ostend, which respects the business we had the Honor to converse on when you was last in London
        Shoud the contents of his letter meet your Ideas, I am confident no Gentleman residing at Ostend more eligible for the purpose, & I beg leave to recommend the business to your particular attention
        My Brother Mr Reed is safe arrived in England, & shoud you return to this Place, ere he goes again to the Amn: Continent I shall hope for the pleasure of your company to dinner
        Mr Laurens is confined to his Room wth: the Gout in his Head, & very unwell
        We have as yet no Ministry!! Mr Fox’s party has outvoted Mr Pitt & his friends, & the Lords & Commons are at variance in the arrangement of a New Ministerial Union—& God only knows what awaits this distracted Kingdom
        My earnest wish is, that while the Sun of Glory & greatness in this Country is setting it may be rising in the Western World, & shine More & More to a perfect Day—
        I have the Honor to be / sir Your Most Obedt: Servt:
        
          Dennis De Berdt
        
      